Citation Nr: 1813713	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for acid reflux/gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard of Virgin Islands and had a period of active duty for training from July 1999 to December 1999.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2018, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

Regarding the claim for service connection for asthma, VA originally denied the claim in May 2008.  Subsequent to that denial, service treatment records were associated with to claims file.  Although the claim was reconsidered in a March 2009 rating decision, after service treatment records were added to the record in October 2008, VA did not reconsider the claim after additional service treatment records were again added to the claims file in December 2013 and November 2016.  Pursuant to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As the additional service treatment records received in December 2013 and November 2016 are relevant to the matter at hand, the Board must consider the Veteran's claim on a de novo basis without determining whether new and material evidence has been received to reopen the previously denied claim.  




FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's acid reflux/GERD is related to her military service.  

2.  It is reasonably shown that the Veteran's asthma is related to her military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acid reflux/GERD are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.159 (2017).  

2.  The criteria for service connection for asthma are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.159 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, inasmuch as the benefits sought are being granted herein, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, Legal Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran is seeking service connection for asthma and acid reflux/GERD.  The Veteran contends that four weeks into basic training in 1999 and shortly after going through a gas chamber, she started noticing severe respiratory problems.  She had upper respiratory infections and was treated with asthma medication.  The Veteran also asserts that she had GERD while she was in service.  See January 2018 Hearing Transcript.  

The Veteran's service treatment records show that on January 1999 Report of Medical Examination and Report of Medical History for enlistment, no respiratory or gastrointestinal problems were noted.  In September 1999, the Veteran sought treatment for a 2-week history of respiratory difficulty.  It was noted that she had a history of seasonal allergic rhinitis, but no history of reactive airway disease.  It was also noted that she had passed her physical training test.  The Veteran was given an assessment of "[complaints of] atypical pneumonia/activity induced asthma."  In November 1999, the Veteran complained of persistent chest burning.  She was assessed as having questionable GERD and prescribed Omeprazole.  

The Veteran's service personnel records show that in a November 2004 memorandum from the National Guard, it was noted that the Veteran had asthma and was unable to complete a timed 2-mile run.  A line of duty investigation conducted in March 2005 shows that the Veteran was first noted to have respiratory symptoms 4 weeks into her basic training at Fort Sill.  Her asthma was determined to have been incurred in the line of duty.

It is not in question that the Veteran has current diagnoses of asthma and GERD.  See March 2017 VA examination report.  Instead, the question to be resolved in this case is whether those current diagnoses are related to the symptoms shown during her period of active duty for training from July 1999 to December 1999.  

In October 2016, the Veteran submitted a private medical opinion from her primary care provider, Dr. J.B., who noted that he had been the Veteran's primary care provider since December 2014, for asthma and GERD.  Dr. J.B. also noted that he had reviewed the Veteran's pertinent military records beginning in 1999, and found that they showed she received a medical examination on January 13, 1999 with no abnormalities found or past medical history of asthma or GERD.  The Veteran was declared fit for duty.  After beginning basic training, the Veteran reported to both military and civilian facilities multiple times.  Per military medical records, respiratory symptoms were noted 4 weeks into basic training.  On November 17, 1999 and November 29, 1999, the Veteran presented with complaints of chest pain, back pain, and difficulty swallowing.  She was then diagnosed with GERD and prescribed Omeprazole.  In July 2000, a diagnosis of asthma was confirmed by spirometry showing obstructive pulmonary pattern.  The Veteran was prescribed albuterol and steroid inhaler.  On August 19, 2000 and August 23, 2000, the Veteran presented to separate hospitals for treatment of shortness of breath and chest pain.  The Veteran continued to receive treatment for asthma and GERD to present.  Dr. J.B. concluded that upon review of the Veteran's past and present medical records, it was his opinion that it was more likely than not that the Veteran's asthma and GERD were directly related to her military service.  

In March 2017, a VA examiner reviewed the Veteran's claims file and examined the Veteran, and opined that her GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that there was no treatment records found in the Veteran's service treatment records during military service for treatment of GERD.  Additionally, the VA examiner opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained that, after carefully reviewing all the documentation available, it was noted that the claim had been denied multiple times.  The VA examiner stated that there had been no new documentation submitted or found since the last denial in 2014.  
In May 2017, the Veteran submitted another medical opinion Dr. J.B., who stated that he was providing a supplemental medical opinion in response to the March 2017 VA examiner's opinion that the Veteran's asthma was less likely than not related to her service.  Dr. J.B. stated that he previously provided a nexus letter stating his opinion that the Veteran's asthma was more likely than not directly related to her military service.  He explained that this conclusion was based on his review of the Veteran's military records and medical records.  He also noted that during her basic training, the Veteran was exposed to CS tear gas (o-Cholorbenzylidene Malononitrile).  It was after this exposure that the Veteran first presented with recurrent respiratory symptoms.  Dr. J.B. noted that systemic reviews and research studies of health effects related to CS tear gas exposure showed acute respiratory symptoms, including but not limited to dyspnea, wheezing, chest tightness, and long-term health effect of asthma.  Based on this information, Dr. J.B. opined that it was at least as likely as not that the Veteran's asthma was incurred in or caused by her military service.  

The Board finds that the positive medical opinions provided by Dr. J.B. should be assigned greater weight and probative value than the March 2017 VA medical opinions.  Although both Dr. J.B. and the March 2017 VA examiner reviewed the Veteran's claims file, the March 2017 VA examination does not provide a sufficient rationale for concluding that the Veteran's GERD and asthma are not related to her military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In particular, the March 2017 VA examiner merely explained that the Veteran's asthma had been denied multiple times, and that the Veteran's service treatment records did not document any instances of GERD.  The VA examiner also did not fully consider the Veteran's service treatment records because, as previously mentioned, they do show that she had respiratory and gastrointestinal complaints in service.  As for the medical opinions by Dr. J.B., he fully considered the Veteran's medical history, including her lay statements and her military service records.  Therefore, the opinions by Dr. J.B. are assigned great probative value and weight.  

In conclusion, since the medical evidence regarding whether the Veteran's acid reflux/GERD and asthma are related to her military service weighs in the Veteran's favor, service connection for acid reflux/GERD and asthma is warranted.  
ORDER

Service connection for asthma is granted.  

Service connection for acid reflux/GERD is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


